Global Energy Conference November 30 - December 1, 2010 4th Annual Exhibit 99.2 2 Forward-Looking Statements The information presented herein may contain predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved. Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, competition, government regulation and the ability of the Company to meet its stated business goals. 3 Bakken producers Abraxas operated wells Bakken permitsAbraxas non-operated wells Bakken (AXAS) ~100 gross (1280 acre) units Numerous opportunities (operated and non-operated) NO LEASE EXPIRATIONS - acreage principally held by production 1ST OP WELL: producing 2nd OP WELL: drilling NON-OP: 11 WELLS 11 gross (0.4 net) wells MontanaNorth Dakota Nesson 2,600 net acres Elm Coulee 440 net acres Elkhorn Ranch 2,000 net acres Harding 5,800 net acres Carter 3,200 net acres Sheridan 3,000 net acres 1 North Fork 3,200 net acres 4 Bakken - Net Acres per EV Source: Pritchard Capital estimates Net Bakken Acres per $1 Million of Enterprise Value 5 Eagle Ford Shale Blue Eagle JV:August 18, AXAS - 8,333 net acres $25 million equity investment in JV 43% oil window 35% gas/condensate window 22% gas window Acquire acreage Shoot 3-D seismic Drill ~10 wells Closing: AXAS 50% Fully funded: AXAS 25% 1st well: T Bird 1H - drilling horizontal 2nd well: Grass Farms 1H South Texas gas window oil window T-Bird 1H DeWitt County PXD / Enduring EOG gas/condensate window 6 Niobrara Shale AXAS: Converse / Niobrara Counties, Wyoming Sage Grouse 3H Niobrara Producer CUM Oil: 25 MBO EUR: 50 MBO HBP Expires 2012+ EOG CHK / EOG 7 Canada - Pekisko CANAXAS ***** Alberta - Pekisko fairway ***** Horizontal development of conventional vertical fields ***** Drill 2 wells to earn 6,400 gross / net acres CANAXAS 100% WI 1st - producing 2nd - producing ***** Vertical depth: 5,400’ Target lateral length: 4,000’ Medium gravity crude Pekisko Fairway 8 Southern Alberta Basin - Bakken Toole & Glacier Counties, MT **** > 10,000 net acres leased Continue leasing: geologically specific areas 9 Peer Group Analysis Source: Company filings with the SEC and market capitalization on November 19, 2010 E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR, GPR, GST, GSX, KOG, MCF, MHR, NGAS, NOG, PETD, PHX, PINN, PQ, RAME, REXX, SGY, VQ, WRES) Mean equates to an AXAS share price of: Mean equates to an AXAS share price of: 25% undervalued compared to E&P in analysis 33% undervalued compared to E&P in analysis 10 Peer Group Analysis Source: Company filings with the SEC E&P analysis includes market capitalization < $1B (AEZ, AREX, ATPG, AXAS, CFW, CPE, CRZO, CWEI, DBLE, DNE, DPTR, END, EPM, FXEN, GDP, GEOI, GMET, GMXR, GPOR, GPR, GST, GSX, KOG, MCF, MHR, NGAS, NOG, PETD, PHX, PINN, PQ, RAME, REXX, SGY, VQ, WRES) 67% under average of E&P in analysis 8% over average of E&P in analysis In-line with average of E&P in analysis 11 Net Asset Value Excludes identified and resource reserves in West Texas, Alberta Basin Bakken, Alberta, and South Texas (except Eagle Ford) See details in Appendix NAV / Share Proved Reserves Only $ 3.31 Proved PLUS Identified Reserves in Bakken, Eagle Ford, Niobrara $ 13.51 Proved PLUS Identified PLUS Resource Reserves in Bakken, Eagle Ford, Niobrara $ 31.35 Simplistic NAV Calculation: 12 AXAS Highlights §NASDAQ: AXAS §Fully diluted shares outstanding: ~76 million §~50% institutional §~10% insider §Current average trading volume: ~515,000 shares per day §Market capitalization: ~$300 million §Total long-term debt:~$135 million §High quality assets §Unparalleled upside opportunities §Significant hedge position §2011 CapEx: $40 Million 13 AXAS Hedges 2H 2010 AVE. ** OIL - weighted average price % OIL PDP * 79% 84% 84% 69% GAS - weighted average price % GAS PDP * 77% 82% 81% 66% * As of December 31, 2009 **Volume Weighted Average of 2011 - 2013 NYMEX-based fixed price swaps: 14 2011 Project List - ROR Location - Target WI % Net D&C ($M) Net EUR * (MBoe) ROR % West Texas - Shallow Howe (Yates) 100% $ 0.4 >1000% South Texas - Portilla (Frio - 7400/8100) 100% $ 0.9 646% South Texas - Portilla (Frio - 7400) 100% $ 0.7 247% West Texas - Spires Ranch (Strawn) 100% $ 1.6 145% Alberta, Canada - Twining (Pekisko) 100% $ 3.0 64% West Texas - Beulah Coleman (Multi) 100% $ 2.1 37% Williston Basin - Bakken/Three Forks ~50% $ 3.8 31% CapEx: $40 Million * Utilizing a 20:1 gas to oil ratio 15 ND SD MT WY CO UT TX OK LA Proved Reserves (MMBoe):24.9 - Proved Developed:56% - Gas/Oil %:65/35% - Operated:82% Abraxas Petroleum Corporation Net proved reserves as of December 31, 2009 Bakken / Three Forks Play Barnett / Woodford Shale Play Wolfberry Trend Rocky Mountain Mid-Continent Permian Basin Gulf Coast Eagle Ford Shale Play High Quality Assets Alberta 16 Reserve / Production Summary Proved Reserves - 24.9 MMBoe Production - 3,875 Boepd Net proved reserves as of December 31, 2009 Daily net production for the quarter ended September 30, 2010 Rocky Permian Basin 22% Gulf Rocky Basin 32% Gulf 17 AXAS Reserves * Includes 0.05 MMBOE of divestitures 18 Near-Term Drilling Catalysts AXAS OPERATED: OUTSIDE OPERATED: Bakken/Three Forks, North Dakota •2 horizontal oil wells •1st well - producing •2nd well - drilling lateral •AXAS ~60-70% WI West Texas •2 oil wells •1st well (vertical) - w/o gas pipeline •2nd well (horizontal) - drilling lateral •AXAS 100% •4 well oil development program (horizontal) •1H ’11: AXAS - 100% Bakken/Three Forks, North Dakota •Continental operated •Drilling •ECO-Pad ™ •4 wells (2-Bakken, 2-TF) •AXAS 4% WI •Continental operated •W/O Completion •1 well (Bakken) •AXAS 1% WI South Texas •Eagle Ford •1st well (horizontal) - drilling lateral •Blue Eagle JV 100% (AXAS 50%) •Portilla •10 well infill oil development program •1H ’11: AXAS - 100% Canada •2 horizontal oil wells •1st well - recovering fluid / producing •2nd well - recovering fluid / producing •CANAXAS 100% 19 Business Plan §2011 CapEx: $40 MM §oil development §Bakken - Prudence §Eagle Ford - Acceleration with JV §2010 asset sales: ~$34 MM §non-core, predominately non-operated §pay down debt & accelerate CapEx §Target 50/50 oil/gas production mix §Target greater than 90% operated §NOL preservation §Increase investor interest §Increase analyst coverage §4 new equity analyst since year-end ‘09 20 NASDAQ: AXAS 21 Appendix 22 (1)Abraxas estimates (2)Carry in Blue Eagle JV (3)2 additional Bakken wells per 1,280 plus 3 Three Forks wells on half of 1,280’s Net Undeveloped Acres Well Spacing / Acre Net Locations Est. Well Cost ($M) Per Well Reserves (Net MBOE) Reserve Potential (Net MBOE) Oil % D&C Cost ($/BOE) Bakken 90% Eagle Ford G/C 50% — Eagle Ford Oil 90% — Eagle Ford Gas 0% Niobrara HBP 90% Niobrara Leasehold 90% Identified Upside (Probable?): NAV - Appendix 1 Net Undeveloped Acres Well Spacing / Acre Net Locations Est. Well Cost ($M) Per Well Reserves (Net MBOE) Reserve Potential (Net MBOE) Oil % D&C Cost ($/BOE) Bakken 90% Eagle Ford G/C 80 50% Eagle Ford Oil 80 90% Eagle Ford Gas 80 0% Niobrara HBP 80 90% Niobrara Leasehold 80 90% Resource Upside (Possible?): 23 NAV - Appendix 2 Excludes identified and resource reserves in West Texas, Alberta Basin Bakken, Alberta, and South Texas (except Eagle Ford) Asssumptions: Annual G&A Costs ($MM) Average Reserve Life (06/10: 15.7 years) Average D&C Costs ($/BOE) (Identified) (Resource) Average Lifting Costs ($/BOE) Future Oil Price (Hedged thru 2013 ~$74) Future Gas Price (Hedged thru 2013 ~$6.40) Future Production Mix (2009 Gas 65% / Oil 35%) Blended BOE Price ($/BOE) 10 yrs $ 11.46 $ 13.26 $ 17.50 $ 75.00 $ 5.00 50% oil $ 52.50 NAV Calculation: Developed Undeveloped Total Proved Reserves Identified Reserves Total 2P Reserves Resource Reserves Total 3P Reserves Revenue per BOE Less: D&C Cost Less: Lifting Cost Operating Netback ($/BOE) Estimated Reserves (MMBOE) Potential Future Asset Value ($MM) PV10 of Future Asset Value ($MM) 10 year Undiscounted G&A ($MM) Current Bank Revolver ($MM) $ 52.50 — $ 35.00 $ 52.50 $ 22.41 $ 52.50 $ 29.47 $ 66.00 $ 37.04 $ 60.75 $ 34.10 $ 67.35 $ 36.59 $ 63.88 $ 35.28 Estimated Potential Asset Value ($MM) $ 252.86 $ 1,032.23 $ Shares Outstanding (MM) Estimated Net Asset Value per Share $ 3.31 $ 13.51 $ 31.35 24 Rocky Mountain Ø7.2 MMBoe of proved reserves Ø63% proved developed Ø82% crude oil Ø1,063 Boepd of production Ø19.0 R/P ratio Ø900 gross (110 net) producing wells Ø66 PUD locations Ø90,362 net acres ØPrimary producing basins include: §Williston Basin (MT and ND) §Powder River & Green River Basins (WY) §Unita Basin (UT) ØBakken / Three Forks - HBP Rocky Mountain ND SD MT WY CO UT BakkenPlay / Three Forks / Sanish Area of Operations Overview Net proved reserves, well count and acreage as of December 31, 2009 Daily net production for the quarter ended September 30, 2010 25 Permian Basin Permian Basin Ø5.6 MMBoe of proved reserves Ø66% proved developed Ø70% natural gas Ø1,254 Boepd of production Ø11.9 R/P ratio Ø237 gross (158 net) producing wells Ø13 PUD locations Ø36,064 net acres ØPrimary producing sub-basins: §Delaware Basin §Eastern Shelf TX Area of Operations Overview Barnett / Woodford Shale Play Wolfberry Trend Net proved reserves, well count and acreage as of December 31, 2009 Daily net production for the quarter ended September 30, 2010 26 Gulf Coast Gulf Coast Ø9.0 MMBoe of proved reserves Ø38% proved developed Ø91% natural gas Ø1,044 Boepd of production Ø24.5 R/P ratio Ø74 gross (48 net) producing wells Ø17 PUD locations Ø11,414 net acres ØPrimary producing sub-basin: §Onshore Gulf Coast TX Area of Operations Overview Eagle Ford Shale Play Net proved reserves, well count and acreage as of December 31, 2009 Daily net production for the quarter ended September 30, 2010 27 NASDAQ: AXAS
